                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 KENNETH CRAIG MILLER,                        §
                                              §
       Plaintiff,                             §
                                              §      Case No. 2:17-cv-00496-JRG-RSP
 v.                                           §
                                              §
 CITY OF EAST MOUNTAIN ET AL,                 §
                                              §
       Defendants.                            §
                                              §

                                          ORDER

       The Magistrate Judge previously filed his Report and Recommendation (Dkt. No.

130), recommending that Defendant Gregg County’s Motion to Dismiss (Dkt. No. 92) be

granted. The Magistrate Judge has also filed his Report and Recommendation (Dkt. No.

129), recommending that Defendant Upshur County’s Motion to Dismiss (Dkt. No. 103)

be granted.

       Plaintiff has now filed Objections to both of these Reports. (Dkt. No. 133; Dkt.

No.137.) After reviewing Plaintiff’s objections, the Court finds that the objections are

without sufficient merit. The recommendations provided within the two reports (Dkt. No.

130; Dkt. No. 133) are therefore ADOPTED, and Plaintiff’s claims against Defendants

Gregg County and Upshur County are DISMISSED WITH PREJUDICE.

       The Reports recommended that Plaintiff’s § 1983 claims for conspiracy to subject

Plaintiff to a sham trial be dismissed with prejudice. (Dkt. No. 129 at 4; Dkt. No. 130 at 3.)

For both counties, the Magistrate Judge reasoned that their respective District Attorney was


                                            1/4
acting as an agent of the state and that Plaintiff had not otherwise identified a county policy

that caused harm to him. (Dkt. No. 129 at 3–4; Dkt. No. 130 at 2.)

       Plaintiff argues that Turner v. Upton County provides a basis for concluding that the

district attorneys could be considered a final policymaker for their counties. 915 F.2d 133

(5th Cir. 1990). In that case, the Fifth Circuit concluded that sufficient facts had been

presented to show that the sheriff was a final policymaker, that the district attorney was

conspiring with the sheriff to subject the plaintiff to a sham trial, and that the county could

be vicariously liable for the acts of the district attorney as a co-conspirator. Turner, 915

F.2d at 137. The Fifth Circuit emphasized the narrow holding of that case:

              In stating that the county could be held liable not only for the
              sheriff’s participation in the conspiracy, but could be held
              directly or vicariously liable as well for the actions of his
              alleged coconspirator, we carefully distinguish this premise for
              vicarious liability from that prohibited by Monell, in which ‘the
              sold nexus between the employer and the tort is the fact of the
              employer-employee relationship.’

Id. at 137–38. The Fifth Circuit has further emphasized the narrow holding of Turner in a

subsequent case. Culbertson v. Lykos, 790 F.3d 608, 624 (5th Cir. 2015) (“[In Turner, we]

did not hold that the district attorney was a final policymaker for any relevant function but

held he was a possible co-conspirator for which the county might be liable.”).

       Unlike the plaintiff in Turner, Plaintiff here fails to show that any person was acting

as a policymaker for either county with respect to the claim at issue. In Turner, the plaintiff

sufficiently pled facts that the county sheriff was a policymaker for the county with respect

to the claim at issue. Plaintiff fails to do so here as he does not allege that either county

sheriff committed any acts that are related to the prosecution of claims against Plaintiff.

                                             2/4
Further, the Fifth Circuit has stated that the district attorney is an agent of the state and is

not a policymaker for the county when acting in his prosecutorial capacity. Esteves v.

Brock, 106 F.3d 674, 678 (5th Cir. 1997) (“Texas law makes clear, however, that when

acting in the prosecutorial capacity to enforce state penal law, a district attorney is an agent

of the state, not of the county in which the criminal case happens to be prosecuted.”); see

also Tex. Const. art. V, § 21 (“The County Attorneys shall represent the State in all cases

in the District and inferior courts in their respective counties”); Tex. Code Crim. Proc. Ann.

art. 2.01 (“Each district attorney shall represent the State in all criminal cases in the district

courts of his district and in appeals therefrom. . . .”). Here, the allegations within the

Complaint on the conspiracy claim are only directed at the district attorneys’ actions that

were taken in their prosecutorial capacities. (Dkt. No. 87 at ¶¶ 67–70, 132–33, 137.)

Consequently, Plaintiff has not adequately shown that any person was acting as a

policymaker for either county with respect to the conspiracy claim, so the Magistrate

Judge’s recommendation to dismiss this claim is ADOPTED for both Reports.

       Plaintiff also objects to the Magistrate Judge’s recommendation that his claims for

a violation under the equal protection clause against Gregg County be dismissed. (Dkt. No.

137 at 6–8.) The Gregg County Report acknowledges the statement that the Sheriff

“refused to investigate, report or prosecute at least ten crimes reported by Miller” reported

by Miller. (Dkt. No. 130 at 3.) However, the Gregg County Report addressed this

statement, concluding that it was a conclusory statement and that noting that “[t]he

conscious exercise of some selectivity in enforcement is not by itself a federal

constitutional violation.” (Id. at 4–5 (citing Allred's Produce v. U.S. Dep't of Agric., 178

                                              3/4
F.3d 743, 748 (5th Cir. 1999).) While Plaintiff includes other allegations directed to the

actions of deputies, dispatchers, and Gregg County generally, the Report correctly

concludes that Plaintiff provides no well-pleaded facts showing the Gregg County Sheriff’s

involvement in the alleged violation. And all alleged actions taken by the district attorney

fall within the district attorney’s prosecutorial capacity. (See Dkt. No. 87 at 136–39.)

Plaintiff therefore does not show how a policy or policymaker was involved with those

actions, so the Court agrees with the conclusion reached in the report. The Magistrate

Judge’s recommendation to dismiss this claim is therefore ADOPTED.

       Plaintiff also objects to the Magistrate Judge’s recommendation that his claims

against Upshur County for deliberate indifference to Miller’s medical needs be dismissed.

(Dkt. No. 133 at 6–9.) After review of this portion of the Magistrate Judge’s Report,

Plaintiff’s Objection, and Defendant’s Response to that Objection, the Court agrees with

the .reasoning and ultimate conclusion provided within the Report, so the Magistrate

Judge’s recommendation to dismiss this claim is ADOPTED.

       The remainder of Magistrate Judge Payne’s Upshur County Report (Dkt. No. 129)

is not objected to. Accordingly, for the reasons set forth in the Report and

Recommendation, that Recommendation is ADOPTED. Consequently, both Reports (Dkt.

No. 129; Dkt No. 130) have been ADOPTED in full.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 14th day of March, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                           4/4        UNITED STATES DISTRICT JUDGE
